                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


SHANTA DUNCAN                                     CIVIL ACTION

v.                                                NO. 18-6143

CHRISTOPHER CELESTINE, ET AL.                     SECTION “F”


                      ORDER AND REASONS

     Before the Court is Jazz Casino Company and Harrah’s New

Orleans Management Company’s motion for summary judgment that they

are not vicariously or primarily liable for an employee’s alleged

assault and battery. For the reasons that follow, the motion is

GRANTED, in part, as to all claims against Harrah’s New Orleans

Management Company and the direct negligence claims against Jazz

Casino Company, and DENIED, in part, as to the vicarious liability

claim against Jazz Casino Company.

                           Background

     A casino guest says a security guard sexually assaulted her

at Harrah’s New Orleans Casino. This lawsuit followed.

     It was summer 2017, the weekend of Essence Festival. 1 Shanta

Duncan had travelled to New Orleans to attend. On her first night



     1  Essence Festival is an annual weekend-long festival
celebrating African-American music and culture; it was established
in New Orleans twenty-five years ago and regularly draws 500,000-
plus attendees.

                                1
in town, she visited Harrah’s Casino, hoping to catch a late-night

concert at the Masquerade Nightclub. She was alone. Christopher

Celestine was working security that night; it was his job to check

identification and “engage” with patrons. He spotted Duncan in the

tunnel   entrance    and   struck    up       a   conversation.     He   and   Duncan

disagree about what happened next.

     According      to   Duncan,    Celestine       offered   her    free      concert

tickets and asked her to step aside. She obliged. Now alone,

Celestine asked Duncan “what [she] got on up under that dress,”

pulled her dress to the side, and placed his hand on her vagina.

Duncan recoiled. Celestine responded that he “just want[ed] to see

what was up under [Duncan’s] dress.” Duncan left the casino but

returned several hours later, hoping to obtain Celestine’s name.

She was unsuccessful: Celestine had flipped his nametag so that

his name was not visible.

     Celestine tells a different story. He says he engaged Duncan

in polite small talk, and he denies touching her vagina. He says

he was “just making jokes” about her attire. Although surveillance

footage shows his hand moving near Duncan’s vagina, Celestine

insists he was merely demonstrating how her dress came close to

flunking the casino’s dress code.

     The rest is undisputed. The day after the alleged incident,

Duncan returned to the casino to file a report. She spoke with the

casino’s Director of Security, Stacey Dorsey, and gave a written

                                          2
statement. She filed a police report a few days later. Based on

the report, the New Orleans Police Department Sex Crimes Unit

issued a warrant for Celestine’s arrest. 2

     Jazz Casino Company owns Harrah’s New Orleans Casino. It has

twice hired and fired Celestine. It first hired him in August 2015,

following a panel interview and a background check confirming he

had no criminal record. It fired him nine months later, citing his

“appearance of sleeping while on duty.” The termination provided,

however, that Celestine was “eligible for re-hire” at any time.

     In May 2017, Jazz Casino Company re-hired Celestine as a

 security officer. It performed another background check, which

 again reflected that Celestine had no criminal record. The alleged

 assault and battery occurred two months later, on July 3, 2017,

 and Celestine’s final day of work was the next day. Celestine was

 suspended and, in September 2017, fired.

     Before    the   alleged    incident,   Jazz   Casino    Company    lacked

 information    indicating      that   Celestine   was     prone   to   sexual

 misconduct:    He   had   no   criminal    record;   he    had    never   been

 disciplined by any prior employer; and he had never been accused

 of sexual misconduct. To the contrary, he was a middle-aged single

 father of two children, ages eleven and ten. Jazz Casino had even

 provided him some sexual harassment training. But Celestine’s


     2 The parties fail to explain the status of the criminal
prosecution.
                                       3
 supervisors noticed some unusual behavior on the day of the

 incident: He spent an "inordinate amount of time fraternizing”

 and, at “a couple of points,” appeared to swap phone numbers with

 patrons.

     Invoking       the    Court’s    diversity       jurisdiction,      Duncan   sued

 Celestine,     Jazz       Casino    Company,        and     Harrah’s    New   Orleans

 Management     Company. 3      She    alleges        negligent      infliction     of

 emotional     distress,       assault,        and     battery      claims     against

 Celestine. She says Jazz Casino Company and Harrah’s New Orleans

 Management Company are vicariously liable for Celestine’s torts

 and primarily liable for negligently hiring, supervising, and

 training him.

     Now, Jazz Casino Company and Harrah’s New Orleans Management

 Company     move    for     summary    judgment           that   they   are   neither

 vicariously nor primarily liable in connection with Celestine’s

 alleged assault and battery. Duncan opposes.


                                          I.

     Summary judgment is proper if the record discloses no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law. FED. R. CIV. P. 56(a). A dispute is

“genuine” if “the evidence is such that a reasonable jury could



     3 Celestine did not answer Duncan’s complaint, and the Clerk
of Court entered a default against him on November 9, 2018.

                                          4
return a verdict for the non-moving party.” Anderson v. Liberty

Lobby, 477 U.S. 242, 248 (1986). A fact is “material” if it “might

affect the outcome of the suit.” Id. at 248.

     If the non-movant will bear the burden of proof at trial,

“the movant may merely point to an absence of evidence, thus

shifting to the non-movant the burden of demonstrating by competent

summary judgment proof that there is an issue of material fact

warranting trial.” In re La. Crawfish Producers, 852 F.3d 456, 462

(5th Cir. 2017) (citation omitted).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion. See Anderson, 477 U.S. at 248. Nor do “[u]nsubstantiated

assertions, improbable inferences, and unsupported speculation[.]”

Brown v. City of Houston, Tex., 337 F.3d 539, 541 (5th Cir. 2003).

Ultimately, to avoid summary judgment, the non-movant “must go

beyond    the    pleadings     and   come   forward   with    specific      facts

indicating a genuine issue for trial.” LeMaire v. La. Dep’t of

Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).

     In deciding whether a fact issue exists, the Court views the

facts    and    draws   all   reasonable    inferences   in   the   light    most

favorable to the non-movant. See Midwest Feeders, Inc. v. Bank of

Franklin, 886 F.3d 507, 513 (5th Cir. 2018). The Court “resolve[s]

factual controversies in favor of the nonmoving party,” but “only

where there is an actual controversy, that is, when both parties

                                        5
have submitted evidence of contradictory facts.” Antoine v. First

Student,    Inc.,   713   F.3d   824,    830   (5th   Cir.   2013)   (citation

omitted).


                                       II.

     Jurisdiction is based on diversity, so the Court applies

Louisiana substantive law. See Boyett v. Redland Ins. Co., 741

F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins,

304 U.S. 64 (1938)). Because Louisiana choice-of-law rules are

substantive, the Court applies them here. See Weber v. PACT XPP

Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). The first

step under Louisiana choice-of-law rules is determining whether

the laws of two or more states conflict. Lonzo v. Lonzo, 17-0549,

p. 12 (La. App. 4 Cir. 11/15/17); 231 So. 3d 957, 966. If they do

not, the Court applies forum law. See Am. Elec. Power Co. v.

Affiliated FM Ins. Co., 556 F.3d 282, 285 n.2 (5th Cir. 2009). The

parties have not identified a conflict, and the Court has not found

one. Accordingly, the Court applies Louisiana substantive law.


                                       III.

     Jazz   Casino   Company     and    Harrah’s   New   Orleans     Management

Company contend that Duncan lacks evidence sufficient to hold them

vicariously liable for Celestine’s alleged assault and battery.




                                        6
                                       A.

     The source of vicarious liability in Louisiana, Civil Code

Article     2320,   instructs   that        “[m]asters   and     employers   are

answerable    for   the   damage   occasioned      by    their    servants   and

overseers, in the exercise of the functions in which they are

employed.” LA. CIV. CODE art. 2320. For example, “an employer is

liable for a tort committed by his employee if, at the time, the

employee was acting within the course and scope of his employment.”

Baumeister v. Plunkett, 95-2270, p. 2 (La. 5/21/96); 673 So. 2d

994, 996.

     The “course” of employment refers to time and place, and the

“scope” of employment “examines the employment-related risk of

injury.” Richard v. Hall, 03-1488, p. 6 (La. 4/23/04); 874 So. 2d

131, 138. The “employment-related risk of injury increases with

the amount of authority and freedom” granted to the employee in

the performance of his tasks. Id. at 138. Whether an employee’s

conduct is sufficiently employment-related to impose vicarious

liability is a mixed question of law and fact. Russell v. Noullet,

98-816, p. 5 (La. 12/1/98); 721 So. 2d 868, 871.

     Vicarious liability extends to intentional torts. Benoit v.

Capitol Mfg. Co., 617 So. 2d 477, 479 (La. 1993) (citing Jones v.

Thomas, 426 So. 2d 609 (La. 1983)). In determining whether an

employer is vicariously liable for an employee’s intentional tort,

                                       7
courts consider four factors: “(1) whether the tortious act was

primarily   employment      rooted;   (2)    whether   the   violence   was

reasonably incidental to the performance of the employee’s duties;

(3) whether the act occurred on the employer’s premises; and (4)

whether it occurred during the hours of employment.” Baumeister,

673 So. 2d at 996-97 (citing LeBrane v. Lewis, 292 So. 2d 216, 218

(La. 1974)). Although a plaintiff need not establish all four

LeBrane factors, “[a]n employer is not vicariously liable merely

because [its] employee commits an intentional tort on the business

premises during working hours.” Baumeister, 673 So. 2d at 996-97.

                                      B.

      Jazz Casino Company says it is entitled to summary judgment

on   Duncan’s   vicarious    liability     claim   because   Duncan   cannot

establish LeBrane factors one and two. 4 The Court disagrees.

                                      1.

      Factor one requires Duncan to show that Celestine’s alleged

misconduct was “primarily employment rooted.” LeBrane, 292 So. 2d

at 218. Jazz Casino Company submits that Duncan cannot make that

showing because Celestine’s alleged misconduct “did not further

the business” of the casino and was, in fact, “entirely extraneous”

to the casino’s interests. Duncan rejoins that she can, emphasizing



      4It is undisputed that LeBrane factors three and four are
met: Celestine’s alleged misconduct occurred on casino premises
during work hours. See Baumeister, 673 So. 2d at 997.
                                      8
that    the   alleged    misconduct        occurred   while    Celestine      was

performing his duties —— checking identification and “engaging”

with patrons.

       As   the    parties   acknowledge,      even   sexual    acts    can    be

“employment       rooted.”   See,   e.g.,    Edmond   v.   Pathfinder    Energy

Servs., Inc., 11-151, pp. 8-9 (La. App. 3 Cir. 9/21/11); 73 So. 3d

424, 428-29. Consider Baumeister. See 673 So. 2d 994. At issue

there was a hospital’s vicarious liability for a sexual battery a

supervisor committed against a co-worker during work hours on the

hospital’s premises. Id. The Louisiana Supreme Court held that the

hospital was not vicariously liable. Id. at 1000. The sexual

battery was not “employment rooted,” the court reasoned, because

the supervisor did not order the victim-plaintiff into the lounge,

threaten her with the loss of her job if she did not respond to

his advances, or otherwise exercise his supervisory authority in

connection with the battery. Id. at 999-1000. Critically, the court

rejected a rule that regards all sexual misconduct as extraneous

to employment. Id. at 1000 (“We do not mean to state, however,

that all sexual acts are of a personal nature and might not

sometimes be employment rooted.”).

       That rejection is merely an application of the general rule

for mixed-motive cases:

       The fact that the predominant motive of the servant is
       to benefit himself or a third person does not prevent
       the act from being within the scope of employment. If

                                       9
      the purpose of serving the master’s business actuates
      the servant to any appreciable extent, the master is
      subject to liability if the act is otherwise within the
      service.

Ermert v. Hartford Ins. Co., 559 So. 2d 467, 476-77 (La. 1990);

see also RESTATEMENT (SECOND)   OF   AGENCY § 236 (“Conduct may be within

the scope of employment, although done in part to serve the

purposes of the servant[.]”).

      Application of that rule to this muddled summary judgment

record yields no clear result. Factual disputes abound. To be sure,

the nature of the alleged act —— a sex crime —— suggests that it

was   “actuated”   by   Celestine’s     allegedly   prurient   interest   in

Duncan, not by serving Jazz Casino Company’s interests. 5 So too

does Duncan’s testimony. She says Celestine had already checked

her identification, thus concluding his “service” of Jazz Casino

Company’s interests, when he asked her to step aside for the

private conversation that presaged the assault.

      But Celestine’s testimony supports another conclusion. He

denies touching Duncan’s vagina, and he says his duties included

“engaging” with patrons. 6 According to him, Jazz Casino Company


      5It is doubtful that an employee’s commission of a sex crime
against a patron could ever serve the (lawful) business interests
of his employer. See RESTATEMENT (SECOND) OF AGENCY § 235 cmt. c. (“The
fact that an act is done in an outrageous or abnormal manner has
value in indicating that the servant is not actuated by an intent
to perform the employer’s business.”).
      6Of course, a jury could find that Celestine’s private
conversation went well beyond service-industry chit-chat; if
Celestine’s deposition testimony is discounted, the conversation
                                       10
instructs its security guards to make small talk and, at the time

of the alleged assault and battery, he was merely acting in

accordance with that instruction. This testimony creates genuine

disputes of material fact on: (1) the scope of Celestine’s duties;

(2) whether Celestine touched Duncan inappropriately; and (3) if

Celestine did touch Duncan inappropriately, whether the touching

was sufficiently “employment rooted” to satisfy LeBrane factor

one. See Garcia v. Lewis, 50,744, pp. 11-12 (La. App. 2 Cir.

6/22/16); 197 So. 3d 738, 743-44; Edmond, 73 So. 3d at 428-29.

                                 2.

     Factor two requires Duncan to show that Celestine’s alleged

misconduct was “reasonably incidental” to his performance of his

duties as a security guard. LeBrane, 292 So. 2d at 218. Jazz Casino

Company says Duncan cannot make that showing because Celestine’s

duties did not include sexual contact with patrons. Duncan counters

that she can, underscoring that the assault and battery occurred

as   Celestine    “engaged”   with    patrons   and   checked   their

identification.

     An employee’s misconduct can be “reasonably incidental” to

his duties, even if “totally unauthorized by the employer and


began with an offer of concert tickets and ended with a statement
of purpose: “I’m trying to see what you got on up under that
dress.” That, a jury could find, is not the polite “engagement”
that was among Celestine’s duties —— it is sexual misconduct
antithetical to them. These fact issues are of course material and
disputed for Rule 56 purposes.
                                 11
motivated by the employee’s personal interest.” Samuels v. S.

Baptist Hosp., 594 So. 2d 571, 574 (La. Ct. App. 4th Cir. 1992).

This principle applies with particular force when the employee

exercises authority over his victim. See, e.g., Edmond, 73 So. 3d

at 425 (employee – supervisor); Samuels, 594 So. 2d at 574 (nursing

assistant – patient); Applewhite v. City of Baton Rouge, 380 So.

2d 119 (La. Ct. App. 1st Cir. 1979) (police officer – citizen).

     Celestine’s duties at the time of the alleged assault and

battery are disputed. 7 As is his conduct. If the Court resolves

those disputes in Duncan’s favor, as it must on summary judgment,

Celestine’s duties included: checking identification, engaging

with patrons, and maintaining order; his conduct included: making

small talk in furtherance of Jazz Casino Company’s interests and,

during that small talk, touching Duncan’s vagina. The risk that a

security guard like Celestine might inappropriately touch a patron

while checking identification, “engaging,” or maintaining order is

“fairly attributable” to Jazz Casino Company’s gaming business.

Baumeister, 673 So. 2d at 999.

     Because the record discloses genuine disputes of material

fact bearing on LeBrane factors one and two, Jazz Casino Company




     7 The parties dispute the facts that speak to Celestine’s
authority; accordingly, on this record, the Court cannot determine
the “employment-related risk of injury.” Richard, 874 So. 2d at
138.
                                 12
is not entitled to summary judgment on Duncan’s vicarious liability

claim. See Edmond, 73 So. 3d at 429.


                                C.

     Harrah’s New Orleans Management Company contends that it

cannot have vicarious liability for Celestine’s alleged torts

because Celestine was not its “servant” under Civil Code Article

2320. The Court agrees.

     A “servant” includes “anyone who performs continuous service

for another and whose physical movements are subject to the control

or right to control of the other as to the manner of performing

the service.” Ermert, 559 So. 2d at 476.

     It is undisputed that Harrah’s New Orleans Management Company

never employed Celestine. And no facts in the record support a

finding that Celestine “perform[ed] continuous service” for the

company or was “subject to” its “control.” Ermert, 559 So. 2d 476.

So, Celestine was not Harrah’s New Orleans Management Company’s

“servant.” See LA. CIV. CODE art. 2320. Because Celestine was not

Harrah’s New Orleans Management Company’s “servant,” the company

is not vicariously liable for his alleged torts. See, e.g., Doe v.

McKesson, 935 F.3d 253, 260 (5th Cir. 2019).

     The record discloses no genuine dispute as to any material

fact regarding Harrah’s New Orleans Management Company’s vicarious

liability for Celestine’s alleged torts. Harrah’s New Orleans


                                13
Management Company is entitled to judgment on Duncan’s vicarious

liability claim as a matter of law. The Court therefore grants the

motion for summary judgment as to Duncan’s vicarious liability

claim against Harrah’s New Orleans Management Company. 8


                                           IV.

       Jazz    Casino   Company      and   Harrah’s   New   Orleans   Management

Company next contend that Duncan lacks evidence sufficient to hold

them       directly   liable   for    negligently     hiring,   training,   and

supervising Celestine. The Court agrees.

                                           A.

       The familiar duty/risk analysis governs claims of negligent

hiring, training, and supervision. Jackson v. Ferrand, 94-1254,

pp. 11-12 (La. App. 4 Cir. 12/28/94); 658 So. 2d 691, 698. Under

that analysis, a plaintiff must prove five elements: (1) duty; (2)

breach; (3) cause-in-fact; (4) scope of liability or scope of

protection; and (5) damages. Lemann v. Essen Lane Daiquiris, Inc.,

05-1095, p. 7 (La. 3/10/06); 923 So. 2d 627, 633. The duty element

presents a question of law; the other elements present questions

of fact. Fowler v. Roberts, 556 So. 2d 1, 4-5 (La. 1989).




       8
       Harrah’s New Orleans Management Company is entitled to
summary judgment on another ground: Duncan abandoned her vicarious
liability claim against the company when she failed to brief it in
opposition to the motion for summary judgment. See Blackwell v.
Laque, 275 F. App’x 363, 366 n.3 (5th Cir. 2008) (per curiam).
                                           14
     An employer has a duty to exercise reasonable care in hiring,

training, and supervising its employees. Roberts v. Benoit, 605

So. 2d 1032, 1041 (La. 1992); see also Kelley v. Dyson, 08-1202,

p. 7 (La. App. 5 Cir. 3/24/09); 10 So. 3d 283, 287 (“When an

employer hires an employee who in the performance of his duties

will have a unique opportunity to commit a tort against a third

party, he has a duty to exercise reasonable care in the selection

of that employee.”).

                                         B.

     Jazz Casino Company exercised reasonable care in hiring,

training, and supervising Celestine. See Roberts, 605 So. 2d at

1041. It hired Celestine following a criminal background check and

a panel interview. It trained Celestine in sexual harassment, and

Celestine      knew    that    casino    policy    prohibited         assaulting   or

battering patrons.

     In an effort to impute to Jazz Casino Company knowledge of

Celestine’s     alleged       propensity   for    sexual       misconduct,     Duncan

points to “other instances” where Celestine “fraternized” with

guests   for    an    “inordinate”      amount    of   time.    But    these   “other

instances” occurred on the same day as the alleged assault and

battery; they do not support a material disputed fact that Jazz

Casino knew or should have known that Celestine would commit sexual

misconduct.



                                         15
      Unable   to   show    ordinary   negligence,   Duncan   invokes    two

statutes to support imposing a heightened duty on Jazz Casino

Company. See 34 U.S.C. § 41106; LA. REV. STAT. § 37:3276. Neither

applies. The first, 34 U.S.C. § 41106, authorizes certain employers

to conduct criminal history record searches of potential employees

through a state entity designated by the Attorney General of the

United States. It imposes no duty —— heightened or otherwise —— on

Jazz Casino Company. The second, LA. REV. STAT. § 37:3276, is an

occupational licensing law. It sets standards for licensure by the

Louisiana State Board of Private Security Examiners of security

guards employed by private contract security companies. Id. But it

does not apply to businesses that employ “persons who do private

security work in connection with the affairs of such employer only

and   who   have    an     employer-employee   relationship    with     such

employer.” LA. REV. STAT. § 3298(A). Because Jazz Casino Company is

such a business, Duncan’s contention misses the mark.

      The record discloses no genuine dispute as to any material

fact regarding Harrah’s New Orleans Management Company and Jazz

Casino Company’s negligence in hiring, supervising, or training

Celestine. Harrah’s New Orleans Management Company and Jazz Casino

Company are entitled to judgment on Duncan’s negligence claims as

a matter of law. The Court therefore grants the motion for summary

judgment as to Duncan’s negligence claims against Harrah’s New

Orleans Management Company and Jazz Casino Company.

                                       16
                                   V.

     Accordingly, IT IS ORDERED: that Jazz Casino Company and

Harrah’s   New   Orleans   Management   Company’s   motion   for   summary

judgment is GRANTED, in part, as to all claims against Harrah’s

New Orleans Management Company and the direct negligence claims

against Jazz Casino Company, and DENIED, in part, as to the

vicarious liability claim against Jazz Casino Company.



                              New Orleans, Louisiana, October 9, 2019



                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   17
